UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted December 13, 2005*
                            Decided December 14, 2005

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 05-2372

NONA FARRAR,                             Appeal from the United States District
    Plaintiff-Appellant,                 Court for the Northern District of Illinois,
                                         Eastern Division
      v.
                                         No. 03 C 6193
MICHAEL GROCHOWIAK, et al.,
    Defendants-Appellees.                Rebecca R. Pallmeyer,
                                         Judge.


                                    ORDER

       Nona Farrar wanted a license to run a business from her home, but the City
of Chicago denied her application because the business she proposed would violate a
zoning ordinance. Farrar doesn’t believe the city’s stated reason, though. Instead,
she maintains that city employees Michael Grochowiak and Michael Hoskins denied


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2372                                                                    Page 2

her application because she is African-American, because they wanted to retaliate
for numerous suits she brought against the city, or because they just didn’t like her.
She also thinks that they were acting under an unconstitutional policy or practice of
the city, for which Mayor Richard Daley was responsible. Therefore, she sued all
three men and the city, invoking 42 U.S.C. §§ 1981, 1982, 1983, 1985, and the First
and Fourteenth Amendments. Additionally, she attacked the constitutionality of
the zoning ordinance (for reasons that make no sense) and asserted several state
claims like intentional infliction of emotional distress.

      After discovery Farrar adduced no evidence that the defendants denied her
application for an impermissible reason. Therefore, the district court granted
summary judgment on the constitutional claims and declined to exercise
supplemental jurisdiction over the state claims. We affirm for substantially the
same reasons given by the district court.

       Farrar has a long history of frivolous litigation against the City of Chicago,
and the last time she was before us we warned her that if she kept it up, we would
likely impose sanctions under Federal Rule of Appellate Procedure 38. Farrar v.
Eldibany, 137 Fed. Appx. 910, 912 (7th Cir. Jul. 8, 2005) (unpublished). She kept it
up, so we order her to show cause within 15 days why she should not be required to
pay a $500 sanction for pursuing this frivolous appeal. If she does not respond by
the deadline or if she refuses to pay any sanction we might assess, we will bar her
from filing papers in any court within this Circuit according to Support Sys. Int'l v.
Mack, 45 F.3d 185 (7th Cir. 1995) (per curiam). Finally, we note that, in a separate
order from which Farrar did not appeal, the district court awarded the defendants
$3,783.35 in costs. We remind her that she must pay.

                                                                         AFFIRMED.